Citation Nr: 0105942	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  98-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the claim of service connection for PTSD.  

The Board observes that the appellant has requested an 
opportunity to present testimony before a Board Member 
provided that Member will sit in Utica, New York.  The 
veteran is hereby informed that the Board does not conduct 
hearings in Utica.  Hence, in the absence of a statement by 
the veteran that he is willing to report for a hearing at the 
Buffalo, New York RO no further action will be taken with 
respect to this request.
 

REMAND

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process, 
including the elimination of any requirement that a claimant 
submit a well-grounded claim.  As these procedures could not 
have been followed by the RO at the time of the above 
referenced rating decision, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  38 C.F.R. § 3.304(f) (2000).

In this case, service records show that in September 1944 the 
appellant was serving on board the SS ELIHU THOMSON when this 
vessel apparently stuck a mine near New Caledonia.  Multiple 
casualties were sustained by both the ship's crew and those 
personnel embarked aboard.  From the various statements of 
record, the veteran has specifically pointed to this event as 
a stressor.  Therefore, there is credible supporting evidence 
that the claimed stressor occurred.  Although this is the 
case, a review of the record shows that the veteran has not 
undergone a VA examination.  

Regarding psychiatric treatment, VA records dated in the 
1990's reflect the mention of anxiety neurosis, and in one 
entry, it is indicated that the veteran's anxiety dates back 
to the events which occurred during service.  Also, a January 
1968 report from Vincent deLalla, Jr., M.D., reflects an 
impression of anxiety.  Therefore, there is evidence of a 
psychiatric disorder, however, a specific assessment has not 
been made with regard to PTSD.  Therefore, the evidence is 
insufficient to decide the issue of service connection with 
any certainty.  Moreover, the Board finds that in light of 
the facts of this case and the appellant's statements, that 
the claim should be read more liberally to include a claim 
for any acquired psychiatric disorder, to include an anxiety 
disorder.  As the broader issue has yet to be adjudicated, 
and as the Board cannot exercise its own independent judgment 
on medical matters, further examinations are required, to 
include opinions based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this 
respect, under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) a veteran is 
entitled to a complete VA medical examination which includes 
an opinion whether there is a nexus between the claimed 
disorder and service based on all possible evidence.  
Therefore, additional development is in order in order in 
light of the new law.

The Board also notes that the veteran is claiming entitlement 
to service connection for arthritis of the neck, low back, 
and a left ankle disorder.  This claim was first denied in 
December 1985, and as such, the RO initially properly 
classified this issue as a claim to reopen.  In November 
1993, the appellant submitted evidence to reopen this claim 
detailing the nature of the explosion on board the SS ELIHU 
THOMSON.  The RO found that this evidence was not new and 
material in December 1993, and in August 1994 the veteran 
submitted a notice of disagreement through his Congressman 
that was forwarded to the RO.  Unfortunately, a statement of 
the case has yet to be issued by the RO.  38 U.S.C.A. § 7105 
(West 1991).  Moreover, in light of the definition of new and 
material evidence set forth at 38 C.F.R. § 3.156 (2000) and 
in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (i.e., 
the evidence must merely "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."), the Board finds that new and material evidence 
has been submitted and the claims of entitlement to service 
connection for a neck disorder, a low back disorder, and a 
left ankle disorder are reopened.  Therefore, these issues 
must be remanded for the issuance of a statement of the case, 
and to afford the appellant an examination in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Manlicon v. West, 12 Vet. App. 
238 (1999).

Finally, the Board notes that the appellant has previously 
reported having transportation problems in attending 
scheduled examinations.  While it is his responsibility to 
report for VA examinations, 38 C.F.R. §§ 3.158, 3.655 (2000), 
the Board respectfully requests the assistance of the 
representative in providing transportation to the appellant 
to enable him to report for each of the examinations ordered 
below.  Moreover, just as the Department is required to 
carefully tailor the assistance provided to those veterans 
who are in prison, Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), the Board finds that VA should carefully tailor the 
assistance provided to those veterans who have been law 
abiding citizens.  Hence, a fee basis examination should be 
considered in this case.

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for a 
disorder of the neck, low back, and/or 
left ankle, as well as for any 
psychiatric disorder since his separation 
from service.  Based on his response, the 
RO should attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any psychiatric disorders 
that currently is present.  As noted 
above, should the appellant report 
transportation difficulties a fee basis 
examination should be considered, and the 
assistance of the representative in 
securing the appellant's appearance at 
any and all examinations is respectfully 
requested.  

The examination report should explicitly 
reflect the review by the examiner of all 
pertinent information in the claims 
folder.  If any psychiatric disorder is 
diagnosed, the examiner must state 
whether it is at least as likely as not 
that the disorder is related to the 
appellant's military service, to include 
the incident involving the explosion on 
board the SS ELIHU THOMSON.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
examiners review the evidence in his 
claims folder, including a complete copy 
of this REMAND.  If any requested opinion 
cannot be provided that fact should be 
noted and a detailed explanation provided 
explaining why securing the opinion is 
not possible.  The examination reports 
should be typed. 

3.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of any neck, low back and left 
ankle disorder.  As noted above, should 
the appellant report transportation 
difficulties a fee basis examination 
should be considered, and the assistance 
of the representative in securing the 
appellant's appearance at any and all 
examinations is respectfully requested.  

The examination report should explicitly 
reflect the review by the examiner of all 
pertinent information in the claims 
folder.  If any neck, low back and/or 
left ankle disorder is diagnosed the 
examiner should state whether it is at 
least as likely as not that the disorder 
is related to the appellant's military 
service to include the incident involving 
the explosion on board the SS ELIHU 
THOMSON.  The examination report should 
include a complete rationale for all 
opinions expressed.  It is imperative 
that the examiners review the evidence in 
his claims folder, including a complete 
copy of this REMAND.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should review the 
veteran's claims of entitlement to 
service connection under all applicable 
statutes and regulations, to include 
consideration of entitlement to service 
connection for an acquired psychiatric 
disorder however diagnosed.  If this 
benefit remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and representative should then be 
given the opportunity to respond thereto

If the claims of entitlement to service 
connection for neck, low back, and left 
ankle disorders remain denied a statement 
of the case must be issued.  The 
appellant and his representative are 
hereby informed that to perfect an appeal 
to these latter issues a substantive 
appeal must be filed with the RO no later 
than 60 days after the issuance of the 
statement of the case.  These issues 
should be certified to the Board only if 
a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


